Citation Nr: 0523575	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96- 27 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected muscle/joint/upper back pain with 
fatigue and sleep disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO that 
assigned the 40 percent rating for the service-connected 
disability characterized as muscle/joint/upper back pain with 
fatigue and sleep disorder, effective on February 28, 1995.  

The Board remanded the matter back to the RO for additional 
development of the record and further review in December 
2003.  

The veteran has also requested consideration of the issue or 
a total compensation rating based on individual 
unemployability (TDIU).  This is referred back to the RO for 
the appropriate action.  

In April 2004, the veteran submitted additional evidence that 
has not been reviewed by the RO.  

The Board notes, however, that the veteran waived RO 
consideration of the additional evidence in her written 
correspondence, permitting the Board to consider such records 
in the first instance.  See 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected muscle/joint/upper back pain with 
fatigue and a sleep disorder is shown to be constant and 
refractory to multiple forms of therapy.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 40 percent for service-connected muscle/joint/upper 
back pain with fatigue and a sleep disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5002, 5021, 5025; 
4.88b including Diagnostic Code 6354; 4.97 including 
Diagnostic Code 6847 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

VCAA and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim for increase, the Board 
notes that the RO issued letters dated in March 2002, January 
2004 and February 2004 that informed the veteran of the 
medical and other evidence needed to substantiate her claim.  

In the Supplemental Statements of the Case (SOC) dated in May 
2004, December 2004 and February 2005, the RO provided the 
veteran with the pertinent rating schedule provisions 
regarding her claims for an increased rating.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in August 1997, the veteran testified at 
a personal hearing held at the RO before a Hearing Officer.  
A transcript of that hearing is of record.  

Further, the claims have been extensively developed pursuant 
to Board remands dated in December 1999 and August 2001, and 
as noted previously, Board development in March 2003.  
Additionally, the was accorded a VA examinations that were 
completed in June 1995, October 1997, May 2000, May 2002 and 
February 2004.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, nor is the 
Board aware of any additional evidence that could assist the 
veteran in substantiating her claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 35 (1999).  

The Board notes that this case addresses the assignment of an 
initial rating for disabilities following an initial award of 
service connection.  In such cases, the rule from Francisco, 
supra, is not applicable.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluation.  

The veteran's service-connected disability has been rated as 
fibromyalgia and is assigned a 40 percent evaluation pursuant 
to the provisions of Diagnostic Code 5025.  This is the 
maximum schedular rating available under this Diagnostic Code 
and is assigned for constant or nearly constant widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms, refractory to therapy.  
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004).  

On VA examination in June 1995, the veteran complained of 
having chronic fatigue, stiff neck and back, severe menstrual 
cramps, insomnia, joint pain and skin rashes.  

The musculoskeletal system examination was noted to be within 
normal limits.  The upper spine and stiff neck were observed 
to have normal contour with no muscle spasm.  The range of 
motion of the cervical spine was within normal limits.  The 
examiner's diagnosis was that of stiffness in the neck and 
interscapular region, etiology unknown.  

The examiner noted that the veteran's symptoms were 
suggestive of chronic fatigue syndrome, insomnia, 
dysmenorrhea, generalized skin rashes and diastolic 
hypertension.  The examiner considered a diagnosis of Persian 
Gulf War syndrome, inconclusively.  Other than the presence 
of skin rashes, the examiner noted a "relatively normal 
physical exam."  

In private medical records dated in 1996 to 1998, the veteran 
was treated for a variety of complaints to include a five-
year history of diffuse muscle aches, occasional backache, 
headache and abdominal pain since her military discharge.  

In a January 1996 progress note, the examiner's diagnosis was 
that of a "vague constellation of complaints" with 
recommendation for physical therapy to include evaluation of 
musculoskeletal pain of the back.  

In August 1997, the veteran testified at an RO hearing that 
her problems began shortly after returning home from Saudi 
Arabia.  This included abdominal pain, skin problems, 
fatigue, irritability, sleep difficulty, muscle pain and 
joint pain. 

The veteran also stated that she had undergone many 
evaluations and different courses of treatment, but had not 
been diagnosed as suffering from any specific illness or 
disease.  

On VA examination in October 1997, the veteran complained of 
having chronic neck, shoulder and low back pain.  The onset 
was described as having been fairly sudden, occurring 1 to 2 
months after returning from active duty in Saudi Arabia, with 
no prior trauma.  The veteran had a long history of poor 
sleep; however, not associated with her constant pain.  

On examination, the veteran's neck was within normal limits 
on flexion, extension and left/right lateral rotation.  There 
was no point tenderness over the spine, although some 
tenderness was observed in the occipital region, bilateral 
trapezius region, and paraspinal muscle region of the lower 
lumbar spine.  

Her shoulder range of motion was normal with internal and 
external rotation bilaterally to 90 degrees with normal 
abduction to 180 degrees.  The veteran had normal elbow, 
knee, hip, and ankle motion.  The examiner's diagnosis was 
that of myalgias and chronic musculoskeletal pain.  

On neurological examination, the examiner observed no 
evidence of abnormality in mental status, cranial nerves, 
motor examination, coordination, sensory examination or gait.  
She had full range of motion in the back and neck.  

Cervical extension with lateral rotation to the left and 
right with the arm extended to her side did not evoke any 
radicular symptoms.  The examiner's impression was that of 
history of cervical and lumbar strain with persistent 
localized symptoms.  The veteran did not manifest any 
neurologic disease.  

On VA examination in May 2000, the examiner noted the 
veteran's service as having been as a vehicle dispatcher in 
Army Reserve unit that was activated from February to October 
1991.  She reported no trauma in service.  

In November 1991, she experienced the rapid onset of her 
current myalgic symptoms that had not changed in distribution 
or severity.  

The veteran reported having stiffness and aching in the 
trapezius area, bilaterally, from the interscapular level to 
the back of the neck and ears.  She also reported bilateral 
aches in the lumbar muscles and right lateral abdominal 
muscles.  

On examination, the veteran had normal posture, gait and 
affect.  The musculoskeletal examination was entirely normal 
with no crepitation.  There were no trigger points of pain 
and palpation of the trapezoid area did not demonstrate 
abnormal tightness or tenderness.  No scoliosis or kyphosis 
was observed.  

The veteran had 30 degrees of flexion to each side with 35 
degrees of extension and anteflexion of 80 degrees.  The X-
ray studies dated in August 1994 and October 1997 were normal 
for the lumbosacral and cervical spine.  The examiner's 
diagnosis was that of myalgia with no objective evidence of 
organic rheumatologic disease.  

The veteran submitted private medical records dated from 2000 
to 2001 that reflect ongoing treatment of her chronic back 
pain, headaches and other health concerns.  It was noted that 
the veteran had differential Gulf War syndrome, depression, 
chronic fatigue syndrome and fibromyalgia with a nine-year 
history of pain since her military discharge.  The veteran 
was treated with physical therapy and narcotic pain 
medications.  

In January 2001, the veteran's private treating physician 
noted his limited knowledge of Gulf War syndrome and 
suggested the veteran seek medical advice from VA healthcare 
providers.  

On VA examination in May 2002, the examiner noted his 
previously examined the veteran in May 2000.  The veteran 
reported no change in her musculoskeletal symptoms since the 
May 2000 examination.  

Her complaints were limited to her right knee and bilateral 
aches in the trapezius area from the base of the skull to the 
scapulae.  The veteran was not affected by exertion or 
weather.  

The X-ray studies of the skull dated in June 2000 were noted 
to be normal.  A computed tomography (CT) scan of the skull 
dated in July 2000 was normal, as well as, a September 2000 
magnetic resonance imaging (MRI) scan of the skull.  

On examination, the veteran had normal posture and gait.  
Mobility of the neck was reported to be "normal and easy."  
No abnormality was palpable in the posterior cervical or 
upper dorsal area where diffuse pain was felt.  No trigger 
points were claimed or detected.  

The veteran's mobility of the knees and hips was noted to be 
normal without crepitation.  There was no tenderness on 
patellar compression.  The veteran had full range of shoulder 
mobility without apparent difficulty.  The examiner noted, 
"as two years ago, no objective evidence of musculoskeletal 
disease was found."  

In July 2002, the veteran underwent a VA sleep study. The 
examiner diagnosed the veteran as suffering from minimal 
sleep apnea with mostly rapid eye movement-related hypopneas, 
loud snoring, a mild decrease in sleep efficiency consistent 
with first night effect, and stated that there was no 
clinically important desaturations.  

On VA examination in February 2004, the examiner noted that 
he had seen the veteran in numerous examinations including CT 
and MRI scans that revealed normal findings.  The veteran was 
noted to be on Percocet and, at the time of the examination, 
was employed as a loan processor.  

The veteran reported being in constant pain in the cervical 
and upper back muscles.  She noted that prolonged sitting 
increased the tightness in the neck and upper back muscles.  

While the veteran reported no difficulty getting into and out 
of her car, she had increased pain on flexion and extension 
of the neck.  She also complained of poor sleep due to pain 
on movement, but she did not claim to have a primary sleep 
disorder.  

The veteran also reported intermittent right lower quadrant 
abdominal pain above the inguinal ligament that appeared to 
be unrelated to anything.  The veteran also reported having 
occasional headaches, diffuse swelling of the fingers without 
pain, right knee pain on climbing stairs for which she 
received steroid injections.  

On examination, the veteran had normal posture, and her gait 
had a full range of all joint movements, performed with ease.  
The examiner observed no joint swelling or crepitation 
without discomfort on pressing of the patella.  Strength of 
all extremities, proximally and distally was noted to be 
"excellent."  

The veteran's back flexion was to 30 degrees to each side 
with 30 degrees of extension, and 65 degrees of anteflexion.  
Her mobility of the neck was noted to be "normal."  While 
the veteran described a knot in the neck and upper back 
muscles, the examiner was unable to detect it.  

The examiner noted that the veteran's neck and upper back 
muscles were "normally developed and feel entirely normal -
not unusually tense."  The examiner was uncertain of the 
presence of trigger points above the upper border of the 
scapulae because of the veteran's diffuse pain was stated to 
be in the entire trapezius and cervical musculature.  

The VA examiner's diagnosis was that of chronic pain 
syndrome, cause undetermined.  

The recent private medical records reflect the veteran's 
ongoing treatment and unemployability due to her constant 
pain.  

In a letter dated in April 2004, the veteran was noted to 
have had 12 sessions of physical therapy.  Since the start of 
therapy, the veteran was noted to have "no significant 
change in pain level" and strength with lifting that was 
noted to be improved.  

The physical therapist noted that "objectively, active range 
of motion for the cervical spine was without deficit."  Mild 
hypermobility was noted throughout the mid-cervical region 
with tenderness to palpation of the rectus capitis major and 
minor, bilateral upper trapezii, levator scapula, and 
rhomboids.  

In a letter dated in June 2004, the veteran's orthopedist 
referred to a March 2004 evaluation.  The cervical reflexes, 
sensory examination and muscle testing were noted to be 
within normal limits.  

An orthopedic examination of the cervical region showed 
negative cervical compression and negative distraction, 
although on shoulder depressor test a stretching pain was 
observed.  Point tenderness was palpated in the upper-
thoracics, lower cervicals, and trapezius muscles with 
decreased range of motion from C3 through T1, bilaterally.  

In a letter dated in November 2004, the veteran's private 
treating physician reported care since 1996 for fibromyalgia, 
irritable bowel syndrome, insomnia, fatigue and Desert Storm 
Syndrome.  

By the veteran's report, she had missed a great deal of work 
in managing her health problems.  She reported being recently 
laid off from a job that required her to sit for prolonged 
periods of time.  

The physician opined that the veteran's limitations within 
the work environment would likely require her to work in a 
position where she was allowed frequent mobility with a mix 
of physical and mental work.  

One month later, in a letter dated in December 2004, the 
treating physician noted that the veteran was unemployable.  
He added that the veteran was "unresponsive to all forms of 
therapy: chiropractic, physical therapy, and individualized 
pain management."  The physician reported that all 
modalities had failed.  

The recent VA evidence dated in February 2005 reflects the 
veteran's complaints of myofascial pain.  A TENS unit was 
issued for treatment of the veteran's fybromyalgia.  

In a primary care note, the examiner referenced the February 
1994 Persian Gulf War Registry evaluation and the veteran's 
report of sleep difficulty and fatigue.  She continued to 
complain of painful knots in her back and shoulders with 
intermittent, sharp right lower quadrant pain.  

It was noted that the veteran worked full-time as a loan 
officer and had missed work for doctor's appointments and for 
"just not feeling well" which had caused problems in her 
employment.  

Initially, the Board notes that the currently assigned 40 
percent rating is the maximum evaluation that may be applied 
for fibromyalgia under Diagnostic Code 5025.  This rating 
contemplates disabling symptoms that are constant, or nearly 
so, and that are refractory to therapy.  

This appears to be the veteran's situation and to have been 
so since her date of claim.  As she is already receiving the 
highest evaluation under these criteria, a higher schedular 
rating in accordance with any other potentially applicable 
Diagnostic Code must be addressed at this time.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.  

The Board has considered increased compensation based on 
DeLuca, but finds that it is not for application in this 
case.  DeLuca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59.  

Thus, DeLuca does not apply to the instant case, as 
Diagnostic Code 5025 does not address limitation of motion.  
The Board additionally observes that these rating criteria 
include all of the functional limitations resulting from an 
exacerbation of the veteran's symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  

The veteran also contends that the service-connected 
disability should be considered under the criteria for the 
rating of myositis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5021.  In this regard, myositis would be rated based on 
limitation of motion of the affected part, as arthritis.  

The Board notes that the medical evidence has consistently 
shown an absence of an actual compensable restriction of 
motion or painful motion of multiple joints that would yield 
separate ratings and result in a combined rating higher than 
the currently assigned 40 percent.  

As such, favorable action under Diagnostic Code 5021 or 5002 
(to include if rating the service-connected disability as an 
active process) is not demonstrated. 

Moreover, it is pertinent to note that the regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  

There are other Diagnostic Codes that are potentially 
applicable to the service-connected disability.  

Here, given the medical evidence of record, the Board finds 
that the service-connected manifestations could be addressed 
in the context of the criteria for rating chronic fatigue 
syndrome under Diagnostic Code 6354.  

However, the service-connected disability picture is not 
shown to be productive of a primary manifestation of 
debilitating fatigue with related cognitive impairment or 
other symptom combinations that are nearly constant or 
productive of periods of incapacitation that would permit 
application of these rating criteria in this case.  

Finally, the Board notes, in evaluating the service-connected 
disability, that the veteran's would potentially be subject 
to the assignment of a separate rating on the basis of sleep 
disturbance.  However, the recently obtained medical evidence 
demonstrated findings of only minimal sleep apnea.  

Accordingly, the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected muscle/joint/upper back pain with fatigue and a 
sleep disorder.  The regulations establish disability ratings 
that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  

Although the Board sympathizes with the veteran's 
difficulties due to her condition, the Board is constrained 
to abide by VA regulations.  The Secretary has determined 
that the maximum disability rating for fibromyalgia is 40 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  

In addition, the Board notes that the marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  



ORDER

An initial rating in excess of 40 percent for the service-
connected muscle/joint/upper back pain with fatigue and a 
sleep disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


